--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
[ipCapital Group Letterhead]
 
January 30, 2012


Robert Dilworth
Chairman of the Board and Chief Executive Officer
GraphOn Corporation
5400 Soquel Avenue, Suite A2
Santa Cruz, CA 95062


RE:  Engagement Letter for IP Strategy Execution; ADDENDUM #3:  Invention
Disclosures in Q1-Q2 2012


Dear Mr. Dilworth:


Under the engagement letter dated October 11, 2011 (the “Engagement Letter”) by
and between ipCapital Group, Inc. (“ipCG”) and GraphOn Corporation (“GraphOn”),
GraphOn engaged ipCG to perform a number of services to assist in the execution
of its IP strategy. The details of the engagement are set forth in the above
referenced Engagement Letter.


This letter (“Addendum #3”) sets forth the terms of a proposed additional
service that ipCG will perform for GraphOn in the scope of the work described
below.


SCOPE OF WORK


ipCG will use its ipInterview® and ipDisclosure® process to draft a minimum of
fifteen (15) and a maximum of twenty (20) invention disclosures for
high-priority inventions selected by GraphOn based on the results of
ipCG-facilitated inventions sessions. The work will commence immediately and
conclude at the end of June 2012.


The minimum commitment of 15 disclosures between now and June 2012 is required
for ipCG to make resources available for timely execution of the work. The total
number of disclosures is not to exceed 20 disclosures under ADDENDUM #3. Should
GraphOn require more than 20 additional disclosures between now and June 2012,
ipCG will assess the availability of resources required for the additional work,
and if possible propose an expanded scope of work at the appropriate time.


ipCG and GraphOn will also work together to assess the need for additional
invention disclosures in the second half of 2012, after the expiration of
ADDENDUM #3. Based on recent discussions with GraphOn, we expect that up to 20
more disclosures may be required in the second half of the year, for a total of
up to 40 in 2012.


The ipDisclosure® process produces written and graphical descriptions of an
invention and its technical enablement necessary to facilitate the patent
application process with a patent attorney and/or to provide documentation of a
trade secret. ipCG will use its ipInterview® process to interview relevant
GraphOn team members by phone or on-site in Concord, NH to collect the key
information related to each invention. The ipInterview® process is structured
and conducted in a standardized and comprehensive manner to facilitate the
documentation of the technical information.


The fee is $5,000 per invention disclosure. The scope of each invention
disclosure contemplated here includes 7-10 pages of text, plus 1-2 key figures
that are described in the text. ipCG will communicate to GraphOn when specific
invention disclosures require significantly more or less effort that the
contemplated scope per disclosure. For example, if there were an instance where
ipCG developed four invention disclosures for GraphOn, but with the equivalent
effort of three 7-10 page disclosures (a “3X” effort), ipCG would communicate
this result to GraphOn and charge a total of $15,000 for the four disclosures.
In another example, if there were an instance where a single invention
disclosure required the equivalent effort of two 7-10 page disclosures (a “2X”
effort), ipCG would charge GraphOn $10,000 for the one disclosure.


Under the scope of this engagement, ipCG will perform the services below
entitled “Professional Services and Fees” (hereinafter referred to as
“Services”) in accordance with the following terms and conditions:


1. Timing & Delivery.   Work can begin upon acceptance of the terms in this
letter. ipCG and GraphOn shall mutually agree upon a project schedule.
 
2. Compensation.            The maximum aggregate cash fee for the Service is
$100,000 for twenty (20) invention disclosures (“Total Fee”). GraphOn agrees to
pay ipCG $50,000 as a prepayment for the first ten (10) disclosures at the
initiation of work. After the first ten (10) invention disclosures are
completed, ipCG will invoice GraphOn $5,000 per each additional disclosure at
initiation of work. GraphOn agrees to pay each invoice within ten (10) days from
date of the invoice for Services, together with all reasonable ouit of pocket
expenses estimated at 15% - 20% of fees.
 
All other terms and conditions are per the Engagement Letter.
 
Please confirm your agreement with the foregoing by signing a copy of this
letter and returning it to ipCG. We are pleased to have this opportunity to be
of service to you.
 
Very truly yours,
ipCapital Group, Inc.


By: /s/ Robert McDonald
 
Name; Robert McDonald
 
Title: President
 
Date: 02/08/2012
 



GraphOn agrees to, accepts, and acknowledges the foregoing terms and conditions
pursuant to which ipCapital Group, Inc. will provide services to GraphOn.


By: /s/ Robert Dilworth
 
Name: Robert Dilworth
 
Title: CEO
 
Date: February 7, 2012
 






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------